Mr. Justice Wole
delivered the opinion of the court.
We ordered a reconsideration in this case because we had, nominally at least, rendered a judgment against a partner individually for a partnership debt, notwithstanding the fact that section 1600 of the Civil Code says that partners are not bound in solido with the partnership. At the hearing the parties asked leave to file' additional memorandums but none has been filed.
Nevertheless the appellee pointed' out at the hearing that the suit was not only brought against the partnership but also against Abdón Dieppa as the successor and continuator of the partnership and as the person now exclusively interested. The facts developed at the trial tend to support this viewpoint. Therefore, following the request of the appellee, the judgment will be modified to run against Abdón Dieppa individually, and as so modified affirmed.